JUDGMENT

This petition for review and cross-application for enforcement were considered on the record and briefs of the parties. Although the issues present no need for a published opinion, they have been accorded full consideration by the Court. See Fed. R.App. P. 36; D.C. Cir. R. 36(d). For the reasons that follow, it is
ORDERED and ADJUDGED that the petition for review be denied and the cross-application for enforcement be granted.
We conclude that the Board’s decision that Fresh & Easy Neighborhood Market Inc. unlawfully encouraged an employee to quit in response to protected activity and promulgated two unlawful oral rules, one prohibiting an employee from discussing disciplinary matters during working hours and the other prohibiting employees from discussing union matters during working hours, is supported by substantial evidence and is not arbitrary.
Pursuant to Rule 36 of this Court, this disposition will not be published. The clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C. Cir. R. 41.